Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 16-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Galor Glushin et al., (US20180349378) hereafter Galor in view of Chandraker et al., (US10289825) hereafter Chandraker.

1. Regarding claim 1, Galor discloses a processor-implemented liveness detection method (figs 1A-1B and 18 and paras 0004, 0030, 0034-0036 and 0107 discloses a method performed on image of a scene containing an object (i.e a person 150)) comprising: 
obtaining an initial image using a dual pixel sensor (fig 18 step 1805, para 0107 discloses obtaining a first image of a scene (i.e the first image containing an object as seen in fig 1A) using an image sensor 214 comprising a plurality of pixels (i.e a dual pixel sensor), each pixel comprising a left photodiode and a right photodiode meeting the above claim limitations of obtaining an initial image using a dual pixel sensor, examiner notes that the specifics of a dual pixel sensor are not required by the current claim); 
obtaining a left image and a right image from the initial image (fig 18 step 1810, para 0107 discloses the first image may include a first left image captured using the left photodiodes and a first right image captured using the right photodiodes meeting the limitations of obtaining a left image and a right image from the initial image, examiner notes that the specifics of obtaining are not required by the current claim); and (fig 1A, para 0107 discloses the first image (fig 1A shows an object 150 is a person included) may include a first left image captured using the left photodiodes and a first right image captured using the right photodiodes meeting the limitations of the object included in the initial image using the left image and the right image). As seen above and in figs 1A and 18 and at para 0107 Galor discloses processing an image of a scene (i.e containing an object 150 (eg. is a person)). Galor however do not recite in exact claim language detecting liveness of an object in the image.
(fig 8 steps 820, 825 and 830 and at cols 3 lines 47-54 and col 10 lines 7-23 discloses liveness detection of a person included in the image). Before the effective filing date of the invention was made, Galor and Chandraker are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be a higher quality, higher accuracy, reduced cost and reduced complexity method at col 14 lines 44-54. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Chandraker in the method of Galor to obtain the invention as specified in claim 1.

2. Regarding claim 16, Galor and Chandraker disclose the method of claim 1. Galor discloses further wherein the dual pixel sensor is a single camera including dual pixels each including two photodiodes (paras 0034-0036, 0039 and 0107 discloses wherein the dual pixel sensor is a single camera including dual pixels each including two photodiodes). 

3. Regarding claim 17, Galor and Chandraker discloses the method of claim 1. Chandraker discloses further wherein the liveness detection comprises detecting the liveness of the object in response to the object being included in the initial image (fig 8 steps 820 and 825 discloses determining the liveness detection of the person (object) included in the image (i.e the received image of the person to be recognized)), and further comprising: in response to a determination that the object is live as a result of the liveness detection, performing object recognition on the object; (fig 8 step 825,830 and col 10 lines 20-23 discloses determining if the person is live, identifying the person and access control operation (i.e performing an operation) meeting the above claim limitations).

4. Claim 18 is a corresponding non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, configure the one or more processors to perform the method of claim 1. See the corresponding explanation of claim 1. Galor discloses in para 0007 a non-transitory computer readable medium storing instructions executed by the processor.

5. Regarding claim 19, Galor discloses (figs 1A-1B and 18 and paras 0004, 0030, 0034-0036 and 0107 discloses a method performed on image of a scene containing an object (i.e a person 150)) a processor-implemented object recognition method for a computing device, comprising: 
obtaining an initial image from a dual pixel sensor (fig 18 step 1805, para 0107 discloses obtaining a first image of a scene (i.e the first image containing an object as seen in fig 1A) using an image sensor 214 comprising a plurality of pixels (i.e a dual pixel sensor), each pixel comprising a left photodiode and a right photodiode meeting the above claim limitations of obtaining an initial image using a dual pixel sensor, examiner notes that the specifics of a dual pixel sensor are not required by the current claim); in response to an object, (fig 18 step 1810, para 0107 discloses the first image may include a first left image captured using the left photodiodes and a first right image captured using the right photodiodes meeting the limitations of obtained a left image and a right image from the initial image, examiner notes that the specifics of obtained are not required by the current claim, fig 1A, para 0107 discloses the first image (fig 1A shows an object 150 is a person included (i.e in response to a person)) may include a first left image captured using the left photodiodes and a first right image captured using the right photodiodes meeting the limitations of the object included in the initial image using the left image and the right image)). As seen above and in figs 1A and 18 and at para 0107, Galor discloses processing an image of a scene (i.e containing an object 150 (eg. is a person)). Galor however do not recite in exact claim language detecting liveness of an object in the image, in response to a determination that the object is live as a result of the liveness detection, performing object recognition on the object; and controlling an operation of the computing device based on a result of the object recognition.  
Chandraker discloses liveness detection of the object in the image (fig 8 steps 820, 825 and 830 and at cols 3 lines 47-54 and col 10 lines 7-23 discloses liveness detection of a person included in the image) and in response to a determination that the object is live as a result of the liveness detection (fig 8 steps 820 and 825 discloses determining the liveness detection of the person (object) included in the image (i.e the received image of the person to be recognized)), performing object recognition on the object; and performing an operation based on a result of the (fig 8 step 825,830 and col 10 lines 20-23 discloses determining if the person is live, identifying the person and access control operation (i.e performing an operation) meeting the above claim limitations). Before the effective filing date of the invention was made, Galor and Chandraker are combinable because they are from the same filed of endevour and are analogous art of image processing. The suggestion/motivation would be a higher quality, higher accuracy, reduced cost and reduced complexity method at col 14 lines 44-54. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Chandraker in the method of Galor to obtain the invention as specified in claim 19.

6. Claim 20 is a corresponding apparatus claim of claim 1. See the explanation of claim 1. Galor shows in Figs 1A-1B and 18 a processor implementing the method in the mobile phone meeting the claim limitations.

7. Claim 25 is a corresponding apparatus claim of claim of claim 16. See the explanation of claim 16.

8. Regarding claim 26, Galor and Chandraker disclose the apparatus of claim 20. Galor shows the apparatus as a mobile phone in fig 1A the apparatus includes a camera including the dual pixel sensor fig 18 step 1805, paras 0034-0036, 0039 and 0107 discloses obtaining a first image of a scene (i.e the first image containing an object as seen in fig 1A) using an image sensor 214 comprising a plurality of pixels (i.e a dual pixel sensor), each pixel comprising a left photodiode and a right photodiode meeting the above claim limitations of obtaining an initial image using a dual pixel sensor, examiner notes that the specifics of a dual pixel sensor are not required by the current claim and Chandraker also discloses the mobile devices such as cellphones and laptops at col 3 lines 47-54 together meeting the claim limitations, wherein the apparatus is any of a smartphone, a wearable device, a tablet computer, a netbook, a laptop computer, a desktop computer, a personal digital assistant (PDA), a set-top box, a home appliance, a biometric door lock, a security device, and a vehicle start device.  

Allowable Subject Matter
Claims 27-29 are allowed. Regarding independent claim 27, none of the cited arts in combination disclose or suggests at least the “determining a shifted difference map based on a difference between a truncated image of the left image and a truncated image of the right image; determining another difference map based on the difference map and the shifted difference map; and detecting liveness of an object included in the initial image based on the other difference map.”, therefore claim 27 is allowed. Dependent claims 28-29 depends directly or indirectly from claim 27, therefore they are allowed.

Claims 2-15 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669